Citation Nr: 0907989	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  03-01 349	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1. Entitlement to service connection for schizophrenia.  

2. Entitlement to an initial compensable rating for residuals 
of a nasal fracture.  

3. Entitlement to a rating higher than 10 percent for 
migraine headaches. 

4. Entitlement to a temporary total rating based on periods 
of VA hospitalizations in January and February 2001, in 
October and November 2001, and in November and December 2001.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and M.E.
ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1972 to January 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in May 2002 and in December 
2002 of a Department of Veterans Affairs (VA) Regional Office 
(RO).  

In August 2003, the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is in the record. 

In September 2004, the Board remanded the claims for increase 
and the claims for temporary total ratings based on periods 
of VA hospitalization to ensure compliance with the Veterans 
Claims Assistance Act of 2000, to obtain VA records, and to 
afford the Veteran VA examinations.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. Schizophrenia was not affirmatively shown to have been 
present during service, schizophrenia was not manifested to a 
compensable degree within one year from the date of 
separation from service, and schizophrenia, first diagnosed 
after service beyond the one-year presumptive period for a 
psychosis as a chronic disease, is unrelated to an injury, 
disease, or event of service origin.    

2. There is no more than 25 percent obstruction of the left 
naris and no obstruction of the right naris.  

3. Characteristic prostrating attacks of migraine occurring 
on an average once a more over several months are not shown.  

4. During VA hospitalization in January and February 2001, 
the Veteran was not treated for over 21 days for a service-
connected disability; during VA hospitalization in October 
and November 2001, the Veteran was not treated for service-
connected disability; and there is no record of VA 
hospitalization in November and December 2001. 


CONCLUSIONS OF LAW

1. Schizophrenia was not incurred or aggravated in active 
service and service connection for schizophrenia may not be 
presumed based on the one-year presumption for a chronic 
disease.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008). 

2. The criteria for an initial compensable rating for 
residuals of a nasal fracture are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 
6502 (2008).  

3. The criteria for a rating higher than 10 percent for 
migraine headaches are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.124a Diagnostic Code 8100 
(2008).  

4. The criteria for a temporary total rating due to VA 
hospitalizations in October January and February 2001 and in 
October and November 2001 have not been met; the criteria for 
a temporary total rating in November and December 2001 have 
not been met.  38 C.F.R. § 4.29 (2008). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

Duty to Notify

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) Veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

On the claim of service connection for schizophrenia, the RO 
provided post-adjudication VCAA notice by letters, dated in 
January 2006 and in January 2008. 

The Veteran was notified of the type of evidence needed to 
substantiate the claim of service connection, that is, 
evidence of current disability; evidence of an injury or 
disease or event, causing an injury or disease, during 
service; and evidence of a relationship between the current 
disability and the injury or disease or event, causing an 
injury or disease, during service.  The Veteran was notified 
that VA would obtain service records, VA records, and records 
of other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency such as 
private medical records, or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the general provisions for the effective date of a 
claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim). 

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural 
defect was cured as after the RO provided substantial 
content-complying VCAA notice the claim was readjudicated as 
evidenced by the supplemental statements of the case, dated 
in July 2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).

On the initial claim for increase for residuals of a nasal 
fracture, generally, VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for an 
initial higher rating.  See Dingess, 19 Vet. App. 473; Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  

Where as here, the claim was filed in 2002 after the 
enactment of the VCAA in 2000 and pre-adjudication VCAA 
notice was not provided on the underlying claim of service 
connection for residuals of a nasal fracture under the 
38 U.S.C.A. § 1151, the Board is proceeding with a 
prejudicial analysis as to the VCAA notice, pertaining to the 
initial rating for residuals of a nasal fracture. 

On the initial rating for residuals of a nasal fracture, on 
the claim for increase for migraine, and on the claims for 
temporary total ratings for VA hospitalizations, the RO 
provided post-adjudication VCAA notice by letters, dated in 
September 2004, in January 2006, January 2008, and in June 
2008.  The notice included the type of evidence needed to 
substantiate the claims for increase, namely, an increase in 
severity and the effect that worsening had on the claimant's 
employment and daily life.  

On the claims for temporary total ratings for VA 
hospitalizations, the notice included the type of evidence 
needed to substantiate the claims, namely, that a service-
connected disability required hospital treatment in a 
Department of Veterans Affairs hospital for a period in 
excess of 21 days.  The VCAA notice did not specifically 
address the period of hospitalization in January and February 
2001, but as the claims were filed contemporaneously and 
addressed in the statement of the case, a reasonable person 
could be expected to understand from the VCAA notice what 
evidence was needed to substantiate the claims, that is, VA 
hospital treatment for a service-connected disability for a 
period in excess of 21 days.  As the essential fairness of 
the adjudication was not affected, the omission was not 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

The Veteran was notified that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the provisions for the effective date of a claim and 
for the degree of disability assignable for the claim.  The 
notice included the criteria for rating migraine and the 
Diagnostic Code under which the claimant is rated. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life and the rating criteria, except for the rating 
criteria of residuals of a nasal fracture). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing defect was cured as after the RO 
provided substantial content-complying VCAA notice the claims 
were readjudicated, as evidenced by the supplemental 
statement of the case, dated in July 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).  

To the extent that the VCAA notice did not include the 
Diagnostic Code for residuals of a nasal fracture under which 
the claimant is rated, at this stage of the appeal, when the 
Veteran already has notice of the pertinent Diagnostic Code 
and rating criteria as provided in the statement of the case, 
there is no reasonable possibility that further notice of the 
exact same information would aid in substantiating the claim.  
As the content error did not affect the essential fairness of 
the adjudication of the claim for increase, the presumption 
of prejudicial error as to the content error in the VCAA 
notice is rebutted.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
a claims.  

The RO has obtained service treatment records, VA records, 
and private medical records.  The Veteran failed to appear 
for a scheduled VA psychiatric examination in conjunction 
with his claim of service connection for schizophrenia, but 
the VA examiner reviewed the Veteran's file and provided a 
nexus opinion.  As the Veteran has not offered good cause for 
the failure to appear for his VA examination, the claim shall 
be rated based on the evidence of record under 38 C.F.R. 
§ 3.655 and the Board will proceed to decide the claim. 

The Veteran was afforded VA examinations for the claims for 
increase.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

The evidence of record is sufficient to decide the claims for 
temporary total ratings.

In March 2008, the RO notified the Veteran that the records 
of the Social Security Administration were unavailable. 

In August 2008, the Veteran indicated that he had no further 
information or evidence to submit.  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

The service treatment records show that on entrance 
examination the psychiatric evaluation was normal.  In 
December 1974, the veteran complained of back pain after 
falling of a truck and landing on his buttocks.  

In July 1975, history included head trauma, which had 
occurred about 5 years ago.  In August 1975 on evaluation of 
headaches and dizziness, Veteran complained of occasional 
depressive feelings.  The impression was classical migraines.  

In November 1975, the Veteran complained of dizzy spells and 
low back pain.  The impression was an anxiety reaction versus 
exacerbation of migraine headaches.  He was given Valium 
because he had difficulty sleeping due to headaches.  Later 
that month it was noted that he had difficulty at home, his 
pay had been fouled up, and he was being treated for 
migraine.  The impression was situational anxiety.  He was 
referred for a psychological evaluation.  In December 1975, 
the impression was migraine and anxiety, and Valium was 
prescribed.  In April 1976, an EEG and skull X-rays were 
within normal limits. 

On separation examination, the psychiatric evaluation was 
normal, and the summary of diagnoses did not include a 
psychiatric disorder. 

After service, records of a Federal agency, dated from 1979 
to 1981, disclose that in October 1980 it was noted that the 
Veteran could not always control his thoughts, which 
sometimes told him to do violent or dangerous acts. 

In July 1982, in a Report of Accidental Injury, the Veteran 
stated that in April 1974 he fell of a truck, injuring his 
back and head and he was hospitalized for the injuries for 4 
months.  

VA treatment records, dated in 1981 and 1982, contain no 
psychiatric complaint, history, or symptoms.  On VA 
neurological examination in 1982, the Veteran   complained of 
headaches, back pain, and plantar warts. 

VA records show that from January 5, 2001, to February 14, 
2002, the Veteran was hospitalized in a mental health ward by 
VA after he was found wandering the streets, homeless, 
excessively depressed, and suicidal.  On January 11, 2001, 
the Veteran sustained a broken nose while assisting a staff 
person who was attacked by another patient.  

After being treated in the emergency room, he was returned to 
the mental health ward.  Except for a facial CT scan on 
January 26, 2001, there were no inpatient appointments for 
treatment of nose fracture.  The CT scan revealed 
fragmentation of the nasal bones without displacement.  The 
discharge diagnosis was adjustment disorder with psychosis. 

On VA hospitalization in July and August 2001, the pertinent 
diagnosis was adjustment disorder with psychosis.  On a 
separate hospitalization later in August 2001, the diagnosis 
was schizoaffective disorder. 

On VA hospitalization in October and November 2001, the 
diagnosis was substance abuse.  

VA records do not show any inpatient treatment for a separate 
hospitalization in November and December 2001.

In a rating decision in May 2002, the RO granted service 
connection under 38 U.S.C.A. § 1151 for residuals of nasal 
fracture, sustained on January 11, 2001, while hospitalized 
by VA and assigned a noncompensable rating under Diagnostic 
Code 6502. 

Private medical records show that in February 2003 and in 
March 2003 the veteran was seen in an emergency room for 
migraine headache.  

In August 2003, the Veteran testified that migraine attacks 
about 3 or 4 times monthly.  The Veteran testified that 
schizophrenia was diagnosed in 1980. 

In May 2004, a private doctor reported that the Veteran had 
headaches that occurred 2 to 3 times monthly, usually lasting 
1 to 6 hours.  

On VA examination in April 2005, the Veteran complained of 
left nasal obstruction, but on the right side. The diagnosis 
was a history of nasal trauma with complaint of left nasal 
obstruction.  The examiner estimated that the objective 
obstruction of the nasal cavity was 25 percent on the left. 

On VA neurology examination in April 2005, the veteran 
complained of headaches 2 or 3 times a week for which he 
isolated himself in a dark room. 

In a statement in October 2005, the Veteran's wife stated 
that the Veteran had frequent migraine headaches that left 
him unproductive and in most cases were prolonged, keeping 
him unable to perform small activities, including not being 
able to get out of bed.  She stated that she had witnessed at 
least 6 disabling attacks a month from December 2002 to 
September 2005, which she could document.  

VA records show that in October 2005 the Veteran complained 
of headaches 3 times a week so severe that he had to go to 
bed. 

VA records from 2004 to 2008 show that the Veteran was on 
medication for headaches, but no characteristic prostrating 
attacks were documented. 

The Veteran failed to appear for a VA psychiatric examination 
in May 2008.  The VA examiner did review the Veteran's file 
and offered a medical opinion.  The VA examiner expressed the 
opinion that schizophrenia was not caused by or a result of 
the Veteran's military service.  The VA examiner explained 
that there was no indication that the Veteran suffered from 
or was treated for schizophrenia or any thought disorder 
during service.  The examiner noted that during service 
migraine headaches with psychological overlay was documented, 
that the Veteran was given Valium for impaired sleep due to 
headaches and anxiety, but no psychiatric diagnosis was made.  
The VA examiner stated that after service a thought disorder 
was first diagnosed by VA in 2001.  

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 



Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety days or more 
and a psychosis, which includes schizophrenia, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service. 
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309, 3.384.

Service Connection for Schizophrenia 

Analysis 

On the basis of the service treatment records, schizophrenia 
was not affirmatively shown during service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.384.  



And schizophrenia is not a condition under case law that has 
been found to be capable of lay observation.  Therefore the 
determination as to the presence of schizophrenia is medical 
in nature, that is, not capable of lay observation, and 
competent medical evidence is needed to substantiate the 
claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

As there is no competent medical evidence during service or 
since service that a schizophrenia was noted, that is, 
observed during service, the principles of service connection 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 
Vet. App. 488, 495-96 (1997). 

Also, the initial documentation of schizophrenia in 2001 was 
well beyond the one-year presumptive period for manifestation 
of schizophrenia, a psychosis, as a chronic disease under 
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

On the question of whether service connection may be granted 
on the basis that the schizophrenia was first diagnosed after 
service, considering all the evidence, including that 
pertinent to service under 38 C.F.R. § 3.303(d), there is no 
medical evidence of a causal association or causal link 
between schizophrenia and an established injury or disease of 
service origin.

To the extent that the Veteran relates schizophrenia to 
service, where as here the determination involves question of 
a medical diagnosis, not capable of lay observation, 
competent medical evidence is required to substantiate the 
claim.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation.  For this 
reason, the Board rejects the veteran's statements as 
competent evidence to substantiate that schizophrenia is 
related to an injury, disease, or event of service origin.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding as to a question of a medical 
diagnosis, not capable of lay observation, and as the 
independent medical evidence opposes, rather than supports, 
the claim, that is, the VA examiner's medical opinion that 
schizophrenia was not caused by or a result of the Veteran's 
military service, which was sufficiently supported by the 
facts in the record, a review of the relevant history and 
medical evidence of record, and a detailed rationale, the 
preponderance of the evidence is against the claim for the 
reasons articulated, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).  

General Rating Principles

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria in VA's Schedule for 
Rating Disabilities, based on average impairment in earning 
capacity.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007) (staged ratings may be assigned during the 
appeal of any increased rating claim).   

When the schedule does not provide a zero percent evaluation 
for in a Diagnostic Code, a zero percent evaluation will be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31. 

Residuals of a Nasal Fracture 

The service-connected residuals of a nasal fracture are 
currently rated zero percent by analogy to a deviated nasal 
septum under 38 C.F.R. § 4.97, Diagnostic Code 6502.  

Under Diagnostic Code 6502, traumatic deviation of the nasal 
septum with 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side warrants a 
maximum rating of 10 percent.  

Despite the veteran's testimony of severe obstructive 
breathing, the objective clinical evidence obtained from the 
VA rating examination show no obstruction of the right nasal 
passage and no more than 25 percent obstruction of the left 
nasal passage.  Because a compensable rating requires at 
least 50 percent blockage of both nasal passages or complete 
blockage of one nasal passage, a 25 percent obstruction on 
the left side does not more closely approximate the criteria 
in Diagnostic Code 6502 for a compensable rating.  

Accordingly, the criteria for an initial compensable rating 
for residuals of a nasal fracture are not met.  

Migraine Headache 

Migraine headache is currently rated 10 percent under 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  The criteria for 
the next higher rating, 30 percent, are characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.    

Despite the Veteran's testimony that he had migraine 
headaches 3 to 4 times months and more recently on VA 
examination in 2005 he related having headaches 2 to 3 times 
a week, both VA and private records do not document a single 
characteristic prostrating attack from 2001 to 2008 during 
the appeal period necessary for the next higher rating. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b). 

Extraschedular Rating 

Extraschedular consideration is addressed when raised either 
by the claimant or the evidence and requires a sequential 
three-step analysis.  The first step is whether the schedular 
criteria are inadequate after comparing the level of severity 
and symptoms with the rating criteria.  If so, no 
extraschedular referral is required.  If not adequate, the 
second step is whether there is an exceptional disability 
picture considering such related factors marked interference 
with employment and frequent periods of hospitalization.  
Third, if the rating criteria are inadequate and there is an 
exceptional disability picture, the Board must refer the case 
for a determination of whether an extraschedular rating 
should be assigned.  Thun v. Peak, 111, 115-16 (2008). 

Here, the rating criteria reasonably describe the Veteran's 
disability levels for residuals of a nasal fracture and for 
migraine headache and provided for greater evaluations for 
additional or more severe symptoms.  Therefore the ratings 
are contemplated by the Rating Schedule, and the assigned 
schedular ratings are adequate.  Consequently, referral for 
extraschedular consideration is not warranted.

Temporary Total Ratings

Pursuant to 38 C.F.R. § 4.29, a total disability rating is 
assignable when it is established that a service-connected 
disability required VA hospital treatment in excess of 21 
days.  

VA Hospitalization in January and February 2001

The Veteran was hospitalized by VA in January and February 
2001 for a nonservice-connected psychiatric disorder.  During 
the hospitalization, the Veteran sustained a nasal fracture 
for which service connection was subsequently established 
under 38 U.S.C.A. § 1151.  

But the VA hospital records do not document that the nasal 
fracture required treatment in excess of 21 days.  The 
records do show that after initial treatment in the emergency 
room the Veteran was returned to the mental health ward and 
except for a CT scan 15 days later, there were no further 
inpatient records of treatment of the nasal fracture.  In the 
absence of evidence of treatment of a nasal fracture in 
excess of 21 days, the criteria for a temporary total rating 
for the period of hospitalization in January and February 
2001 under 38 C.F.R. § 4.29 have not been met.

VA Hospitalization in October and November 2001

The Veteran was hospitalized by VA in October and November 
2001 for a nonservice-connected substance abuse.  In the 
absence of evidence of VA hospitalization for a service-
connected disability, the criteria for a temporary total 
rating for the period of hospitalization in October and 
November 2001 under 38 C.F.R. § 4.29 have not been met. 

Alleged VA Hospitalization in November and December 2001

The VA records do not document a VA hospitalization in 
November and December 2001 for any reason.  In the absence of 
evidence of any VA hospitalization, the criteria for a 
temporary total rating under 38 C.F.R. § 4.29 have not been 
met.



                                                                         
(The Order follows on the next page.). 





ORDER

Service connection for schizophrenia is denied.  

An initial compensable rating for residuals of a nasal 
fracture is denied. 

A rating higher than 10 percent for migraine headaches is 
denied.  

Temporary total ratings based on periods of VA 
hospitalization in January and February 2001 and in October 
and November 2001 are denied, and a temporary total rating 
for a time in November and December 2001 is denied. 


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


